Title: To James Madison from John Trumbull, 20 October 1823
From: Trumbull, John
To: Madison, James


        
          Sir
          New York 20th. Octo. 1823.
        
        Your Favor of the 11th. inst. is before me; an opportunity of sending your print to Washington offers tomorrow by a fast sailing packet. I have therefore enclosed it in a tin tube, and that in a wooden Case, and addressed it to Mr. Cutts, to whom the Captain Lynch promises to deliver it. I hope it will reach you in perfect safety, & meet your approbation.
        
          
            The price of the print is Twenty dollars
            $20.
          
          
            the packing cases cost One do
            1.
          
          
            
            $21.
          
        
        Which you will either remit to me, or retain until I shall have the honor of paying my personal respects to you at Montpellier, which I hope to do next Spring.
        I beg you to present to Mrs. Madison the united Respects of Mrs. Trumbull & myself and to accept the best wishes of Sir Your obliged & faithful Servant
        
          Jno. Trumbull
        
      